DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.

Specification
It is acknowledged that the changes to the specification entered 1/10/22 have now been removed. The original specification of 1/30/18, and the speciation amendment of 1/30/18 are the version of the specification now relied upon.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 29-39, 41-45, 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new matter includes the “heating device” in claims 26, 30-31, 33-34, 36, 38-39, 41-44, 47; the “heat exchanging element” in claims 29-30, 35-36; the “heat transfer portion” in claims 41-42; the “thermally conductive portion” of claim 44; and “the heating system” in claim 47. The application only discloses “means 3 for heating and cooling the cylinder 2, wrapped around at least part of the cylinder 2” (paragraph 0022). 
Also, claims 32, 37 recite “the heat treatment temperature is at least 150 degrees Fahrenheit”. The application only discloses “temperatures between 65° and 85°C” (paragraph 0079).
Independent claims 26, 33, 38-39, 47 also recite the supply duct connected to both the inlet and outlet of the pump, as well as connecting and disconnecting the supply duct from the pump inlet. The application only discloses the supply duct (#10) connected to the outlet of the pump (#15, 17). The application does NOT disclose the supply duct linking the pump inlet (#15-16) to the removable container (#19).
Claim 39 includes a shutoff valve in the connecting duct, and dependent claim 45 recites the connecting duct connected to the dispensing tap. The application does not disclose this concept. Figure 1 shows the connecting duct (#18) leaving the dispensing tap (#13), but without a shutoff valve. Figure 2 discloses a shutoff valve (#23) in the connecting duct (#18), but the connecting duct is not connected to the dispensing tap (#13).
Claim 39 also recites a “receiving area”. However, this element is not disclosed in the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 29-39, 41-45, 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 26, 33, 38-39, 47 also recite the supply duct connected to both the inlet and outlet of the pump, as well as connecting and disconnecting the supply duct from the pump inlet. It is not clear how this configuration would be operated, or even be possible.
Claim 26 recites the limitation "the containment and processing cylinder container".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26, 33, 39 recite “a supply duct selectively connecting the removable container of the machine to the single inlet”. It is not clear if this is the same “supply duct” already mentioned in the claim, or not.
Claim 26, 33, recite “the supply duct selectively connectable to the removable container via the supply duct”. It is not clear how the supply duct would be connected by itself. 
Claim 39 recite “the supply duct selectively connectable to the receiving area via the supply duct”. It is not clear how the supply duct would be connected by itself. 
Claim 47 recites the limitation "the heating system".  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26, 29-39, 41-45, 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792